Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants’ amendment filed 1/3/2022 is acknowledged. Claims 1-3,5,9,10,12,13,17, and 18 are pending in this application. Claims 1-3,5,9, and 10 are under examination. Claims 12,13,17, and 18 are withdrawn from consideration as being drawn to a non-elected invention.
Claim Rejections/Objections Withdrawn
The rejections of claims 4,6,7, and 8 are mooted by the cancellation of those claims.
The rejection of claim 1 under 35 U.S.C. §102(a)(1) as anticipated by is withdrawn in response to Applicants’ amendment and argument. The rejection was made in error, based on a misreading of the complex structure. The examiner apologizes for this error.
Claim Rejections/Objections Maintained/New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
The rejection of claims 3,5,9, and 10 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as indefinite is maintained for reasons of record in the 10/20/2021 Office action. Despite Applicants’ amendment, these claims are still indefinite because they recite “therapeutically effective,” although the specification provides no guidance for determining the amount that is therapeutically effective for the range of “animal or human subject” encompassed by the claims.
Claims 3,5,9, and 10 are also rejected under this section because claim 3 and claims dependent from it encompass the recitation “Z is a cleavable linkage.” However, there is no antecedent basis for a moiety Z. Therefore, it is not possible to determine what is encompassed by the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. §102(a)(1) as anticipated by Teng, R. et al Fitoterapia 2009 vol. 80 pp 233-236. Teng 2009 discloses, at p. 234, the compound below

    PNG
    media_image1.png
    241
    281
    media_image1.png
    Greyscale
, where R = acetyl or decanoyl. This value of R is equivalent to R1 = C(=O)alkyl
This corresponds to formula I with R1 = alkyl and R2 = alkenyl.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. §103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 3 is rejected under 35 U.S.C. §103 as unpatentable over  Teng, Fitoterapia 2009. As noted above, Teng discloses a compound of formula I. Teng further teaches, at p. 235 that Compound 1b, which corresponds to formula I with R2 = alkenyl and R1 = nonyl, has growth-inhibiting activity toward melanoma cells. Based on this teaching, it would be obvious to formulate a pharmaceutical composition comprising that compound
Allowable Subject Matter
As noted in the 10/20/2021 Office action, Applicants’ elected species – a compound of formula I with R1 = nonyl and R2 = 4-bromo-2-methylphenyl – is allowable over prior art.
	Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEIDI REESE/Primary Examiner 
Art Unit 1622